                                                                            USD<. SHNY
                                                                            D()CU:VfENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                             I

__________________________ i I _______ X
                                                                            DOC#:                 ~    4.
                                                                           DATEf-.l-f.E-.D-:~-~JJ~,~v~7~-
                                                                        ~t:tt-:::fJ}1J -===;;;;;;;~;~;;::!J
                                               I
KEVIN DOWNS,                                   '            19 Civ.                 J ~I




                             Plaintiff,
                                              I
                                                            CONDITIONAL
           against                                          ORDER OF DISCONTINUANCE
                                                            WITHOUT PREJUDICE
INTERACTIVE ONE, LLC,
                                              I
                                              '
                             Defendant.
--------------------------+--------x
VICTOR MARRERO, United Sta~es District Judge.
                                              '
      Counsel for defendant$, having notified the Court, by letter
                                           I
                                           I


dated December 5,           2019,     a! copy of which is attached,                        that the

parties have reached an a~reement                     in principle to resolve this
                                          I

action     without      further       lttigation,         and   do    not   object          to   the
                                          :
issuance of this Order, it is hereby      1


                                          I
                                          I
      ORDERED,       that    this         )action    be   conditionally        discontinued

without prejudice and withopt costs; provided, however, that within
                                          I
thirty (30) days of the da~e of this Order, the parties may submit

to the Court their own Stip~lation
                           I
                                   of Dismissal for the Court to So

Order.     Otherwise, within ~uch time plaintiff may apply by letter
                                       I
for restoration of the action to the active calendar of this Court

in   the   event   by    the   deaJline            indicated    the    settlement           is ,not
                                      I
consummated. Upon such not~fication, the defendant shall continue
                                      I


to be subject to the Court' Is jurisdiction, the Court shall promptly

reinstate the action and ahy pending motions to its active docket
                                  '   I

and the     parties     shall be I directed to appear before                     the Court,
                                      '
without the necessity of a;ddi tional process, on a date within ten
                                         !

                                         I
days of the plaintiff's application for reinstatement, to schedule
                                         I


remaining   pre-trial     proceJdings           and/ or   disposi ti ve   motions,   as
                                         I
appropriate.    This Order shb11 be deemed a final discontinuance of
                                         !
the action with prejudice                I in the event that plaintiff has not
requested restoration of the case to the active calendar within

such period of time.
                                     I

     Any further conferenc~s with the Court are canceled but shall

be rescheduled as set fortq above in the event plaintiff notifies
                                     I




the Court that the parties' Isettlement was not effectuated and that
                                 I
such conference is necessar~ to resume pretrial proceedings herein.
                                 I
     The    Clerk   of   Court   ls          directed   to   terminate    any   pending
                                 I
motions and to close this case.

SO ORDERED.
                                 I

Dated:      NEW YORK, NEW YO~K
            05 December 20191
                             I




                                              -2-
Pepper Hamilton LLP
----'-'--'------Altoracysa1Llw


70 Linden Oaks
Suite 210
Rochcstcr,NY 14625-2804
5&5.270.2100
Fax 585 270 ..2179
                                                                                                            Andrew l?. Z:appia
                                                                                                    du:ect dial: 585-270-2102
                                                                                                    cfuect fax: 800-524-5690
                                                                                                    zappiaa@peppetla.w.com
                                                       December 5, 2019


VIA F~"X (212) 805-6382

Honorable Victor Marrero
United States District Court Judge
Southern District of New York
500 Pearl Street, Suite 1040
New York, New York 10007
                                                 i
            Re:      Kevin Downsv. Interactive One, LLC, 1:19-cv-08571
Dear Judge Marrero:

            My law firm represents Defend~t Interactive One, LLC in the above-referenced action.
I ·write to advise the Court that the parties have reached a settlement in principle.
                                                  I


     On October 30, 2019, Your Hori.or granted Defendant an extension oftime to
December 6, 2019 to answer or oth.erwi'.se respond to the Complaint (Docket No. 7).

        In view of the parties' settl~merit in principle, the parties respectfully request an
additional 30-day extension of time on ~e deadline for Defendant 1 s response to the Complaint
(to January 6, 2020), to allow sufficient1time for the parties to complete their settlement.
Alternatively, the Court may prefer to close this action with the right to reopen if the settlement
is not completed within 30 days.                                                    ·

       This is the third request for an e~tension of time in this action. No other pending
deadlines will be impacted by tltis requ~st.

                                                       Respectfully submitted,

                                                       /s/ Andrew P. Zappia

                                                       Andrew P. Zappia
APZ:smf
cc Richard Liebowitz, Esq. (via email)~


    Phi!adelphi.                   W>thingio.u, P. ,                          New Yori:             Pinsburgh          De(l'()it

                     Hll!Ti;burg   Orange Couoty ,      Princeton                         Sil(cop Va.Hey        Wilmington

56197578                                               www.p•pper(,.,v ,com
